FILED
                            NOT FOR PUBLICATION                             MAY 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SALVADOR AGUILAR,                                No. 10-70959

              Petitioner,                        Agency No. A072-542-246

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                      **
                             Submitted May 15, 2012


Before: CANBY, GRABER and M. SMITH, Circuit Judges.

       Salvador Aguilar, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals' order dismissing his appeal from an

immigration judge's decision denying his application for asylum and withholding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal. We review for substantial evidence the agency's factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184–85 (9th Cir. 2006). We deny the

petition for review.

       Substantial evidence supports the agency's finding that Aguilar failed to

establish past persecution or a well-founded fear of persecution on account of an

actual or imputed political opinion or any other protected ground. See INS v.

Elias–Zacarias, 502 U.S. 478, 481–82 (1992) (holding that forced recruitment

alone is not enough to show persecution on account of political opinion);

Santos–Lemus v. Mukasey, 542 F.3d 738, 745–47 (9th Cir. 2008) (speculative fear

of future gang activity and persecution does not serve as a basis for asylum relief);

Cruz–Navarro v. INS, 232 F.3d 1024, 1028–30 (9th Cir. 2000) (“While the

guerillas may have regarded Cruz as an informant, this is not akin to imputing a

political belief to him.”).

       Because Aguilar failed to establish his eligibility for asylum, he necessarily

failed to meet the higher standard of eligibility for withholding of deportation. See

Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir. 1995)

       PETITION FOR REVIEW DENIED.